1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                             Case No.: 19CR2048-JAH
11
                  Plaintiff,
12
                                             ORDER AND JUDGMENT TO DISMISS
           v.
13                                           INFORMATION WITHOUT PREJUDICE

14   RANFERI LOPEZ-CARDENAS,

15        Defendant.

16

17

18        Upon motion of the UNITED STATES OF AMERICA, and good cause appearing,
19        IT IS HERBY ORDERED that the Information in Criminal Case No. 19CR2048-JAH against
20 defendant RANFERI LOPEZ-CARDENAS is DISMISSED without prejudice;

21        IT IS SO ORDERED.
22

23 DATED: July 17, 2019

24

25                                          HON. JOHN A. HOUSTON
                                            UNITED STATES DISTRICT JUDGE
26

27

28
